DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  the claim states “tobacco product and holder”. This appears to be a typo for “tobacco product scraper and holder”. For purposes of examination “tobacco product and holder” is interpreted as “tobacco product scraper and holder”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  the claim states “cylindrical contain”. This appears to be a typo for “cylindrical container”. For purposes of examination “cylindrical contain” is interpreted as “cylindrical container”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-9, 11 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 202967125 (Chen hereinafter).
A machine translation is applied to translate CN 202967125. All citations to ‘Chen’ refer to the machine translation.
	Regarding claims 1 and 11, Chen teaches a tobacco product scraper and holder (Fig 1), comprising: a cylindrical container having a closed bottom portion and an open top portion (1); a scraper element (3) configured and arranged to be placed above the open top portion of the 
	Regarding claims 6 and 15, Chen teaches that the removable cap (2) includes an interior ridge (ridge shown on cap (2) in Fig. 1) for retaining the scraper element and for mating with an exterior mating element (via threading) on the cylindrical container (summary of the invention).   
	Regarding claims 7 and 16, Chen teaches that the scraper element is configured to reside within the removable cap and above the open top portion of the cylindrical container when the removable cap is coupled to the cylindrical container (second to last paragraph on page 2). 
	Regarding claim 8 and 17, Chen teaches that the scraper element is configured to lay flush with the open top portion of the cylindrical container (second to last paragraph on page 2). 
	Regarding claim 9, the scraper element of Chen is capable of scraping ash from a tobacco product when the removable cap is removed, and wherein the cylindrical container and removable cap are configured to retain ash in the cylindrical container when the cylindrical container and removable cap are coupled in a closed position. Specifically, when the removable cap is removed, the scraper (3) scrapes ash from a tobacco product into the cylindrical container (1), wherein the ash is retained when the cylindrical container and removable cap are coupled in a closed position. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above, and further in view of US 20090314299 (Kilpatrick hereinafter).
	Regarding claim 3, Chen does not expressly teach that the cylindrical container and removable cap are made of plastic or polyurethane. 

	Regarding claim 4, Chen does not expressly teach that the scraper element is made of metal.
	Kilpatrick teaches that components of the tobacco product device are made from many various materials, including steel, aluminum, metal alloy and others ([0027]). Thus, it would have been obvious for one of ordinary skill in the art at the time of filing to have used a metal for the scraper element of Chen with a reasonable expectation of success and predictable results.
	Regarding claim 5 and 14, Chen does not expressly teach that the removable cap comprises a pop-up top that is hinged to a top portion of the removable cap.
	Kilpatrick teaches a pop-up top (130) that is hinged (132) to a top portion (Fig. 1 and [0026]). It would have been obvious for one of ordinary skill in the art at the time of the invention to have included a pop-up top in Chen, as taught by Kilpatrick, with a reasonable expectation of success and predictable results, namely that the pop-up top is a substitutable equivalent to a cap (Kilpatrick, [0032]). 
	
Allowable Subject Matter
Claims 18-20 are allowed.
s 2, 10, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The prior art does not teach or suggest a second cylindrical container configured to couple with the cylindrical container of the claimed tobacco product scraper and holder, and enclose the second cylindrical container when coupled with the closed bottom portion of the cylindrical container. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662.  The examiner can normally be reached on Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


YANA B. KRINKER
Examiner
Art Unit 1747



/YANA B KRINKER/             Examiner, Art Unit 1747                


/Michael H. Wilson/             Supervisory Patent Examiner, Art Unit 1747